Citation Nr: 1754311	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for left knee disability, secondary to excision of osteochondroma, left femur, and lysis of quadriceps and adhesions.

2.  Entitlement to an initial disability rating higher than 10 percent for left knee degenerative joint disease.

3.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease/degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


REMAND

The Veteran served on active duty from July 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).

In December 2012, the Board remanded the matter for additional development.

In a rating decision dated in March 2013 the RO granted service connection/a separate rating of 10 percent for left knee degenerative joint disease effective March 17, 2008; the date of the claim for increased rating.  It appears that one rating is for instability and one rating is for limitation of motion.  On further reflection, because the grant of service connection for left knee degenerative joint disease is essentially part and parcel of the left knee rating claim, and as the currently assigned rating does not constitute the highest possible rating for this disorder, the Board has recharacterized the issues as identified on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In January 2017, the Veteran testified by videoconference from Sacramento before the undersigned VLJ, and in April 2017, the Board remanded the matter for additional development.  

As stated above, in April 2017, the Board remanded the case for provision to the Veteran of a VA examination, which was accomplished in May 2017.  Unfortunately, that examination was not wholly adequate, as the examiner did not estimate the functional loss that would occur during flares because the examination was not during a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  In this regard, the Board notes that, in October 2017, the Veteran's representative contended that the Veteran's symptoms have worsened since the May 2017 examinations and requested that the Veteran "be examined during flare-ups so the examiner can determine the actual level of disability."  In accordance with Sharp, a new examination is needed.

On remand, the claims file should be updated to include all VA treatment records dated after April 10, 2017.  

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after April 10, 2017.  

2.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected left knee, right knee, and thoracolumbar spine disabilities.  The examination should be done when the Veteran is experiencing a flare-up, if possible.

The examiner should specifically provide range of motion findings for each knee and the thoracolumbar spine on both active and passive motion, in weight bearing and nonweight-bearing circumstances.  

The examiner should also estimate the functional loss that would occur during flares.

If any of these assessments cannot be accomplished, it should be explained why.

A complete rationale should be provided for all opinions reached.

3.  Finally, re-adjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

